DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group II, claims 10-17 in the reply filed on 4/25/2022 is acknowledged.  The traversal is on the ground(s) that the inventions of Groups I and II are classified in different classes and subclasses. One pertains to a device and the other pertains to a method of making a device.  This is not found persuasive because it is a burden to the examiner to search for an apparatus and then perform another search to identify the manufacturing/assembling methods, which is examined and classified in a different CPC class and subclass. If elected claims are allowed or amended to be in a condition for allowance, then the withdrawn claims are subject to a rejoinder. 
The requirement is still deemed proper and is therefore made FINAL.

Drawing
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a Bragg reflector” as described in the specification and claim 14. Figure 15, #1507 is labeled as the Bragg reflector, however it appears to just be a part of substrate #1503. Applicant may be implying that the entirety of the elements within the V-shaped groove in #1503 is what the Bragg reflector is, but this is unclear based on the drawings and specification. If the Bragg reflector is a physical element that resides on the surface of the V-shaped groove of the substrate, it must be clearly shown and labeled in the Figures. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner as to what the “functional layer” is within the context of the claimed device. The specification recites this element but offers no explanation as to what it is or does. Based on the specification it appears as though it is gold (Au), see [0032], therefore Examiner will interpret that any gold layer on a device can act as a functional element. 
Claim 10 is also rejected based on the term “customizable sensitivity”. There are no details provided on how this is performed. Paragraph 0042 mentions the term; however, applicant does not define the metes and bounds of this feature. No steps of customizing the sensitivity are recited. It appears any sensor array in a chemical, biological or specific purpose sensor can be customizable. Examiner will interpret this limitation broadly, utilizing any taught sensor to be customizable in terms of sensitivity. 
Dependent claims 11-17 are also rejected as being dependent on rejected claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas US 20170117871 in view of Cheng US 8487316 and in further view of Bhattacharjee US 9997872.
As to claim 10, Rivas teaches “A device comprising an acoustic resonator (Abstract), the acoustic resonator comprising a first metal layer, a thin-film piezoelectric layer, and a second metal layer of the acoustic resonator in an interdigitated (IDT) pattern or a sheet (Figure 1, #20, #22 and #28 make up the acoustic resonator. The 2nd metal layer can be either an IDT pattern or sheet, as seen in the claim. This art teaches that it is a sheet), wherein the device comprises a sensor with customizable sensitivity (Figure 1 teaches a sensor. Depending on the materials used, this would change the sensitivity. Certain elements can be machined in a particular manner to be more sensitive than others; [0003] teaches that acoustic transduction exhibits high sensitivity. This claim language appears to be purely functional based on the elements in the device).” Rivas does not teach V-shaped grooves or a functional layer.
Cheng teaches “a set of V-shaped grooves in a crystal orientation silicon (Si) layer over a substrate; and along the V-shaped grooves, along at least one slope of the acoustic resonator (Figure 3D shows a V-shaped etch in substrate 1; Column 12, line 65 to Column 12, line 3).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Cheng with Rivas. Etching a substrate into a specific design only involves routine skill in the art. This increases the surface area for detection, increasing the sensitivity of the sensing device.
Bhattacharjee teaches “and a functional layer (Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Bhattacharjee with Cheng and Rivas. Having a functional layer allows the sensing device to interact with the desired target. Having a functional layer increases the utility of the device. 

As to claim 11, Rivas teaches “wherein device comprises a shear-mode acoustic sensor, a mass sensor, a chemical sensor, a multi-channel biological sensor, or a biological sensor array ([0003]).”

As to claim 13, Rivas teaches “a cavity in the crystal orientation Si layer under the acoustic resonator (Figure 7 has a cavity. If the sensor is rotated, then the cavity would be under the resonator).”

Conclusion
Claims 12, 14-17 do not have prior art rejections and are only rejected under 35 USC 112(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863